NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 17a0579n.06

                                         No. 17-1134

                         UNITED STATES COURT OF APPEALS                             FILED
                              FOR THE SIXTH CIRCUIT                             Oct 13, 2017
                                                                           DEBORAH S. HUNT, Clerk
ABDULLAH SHRIF AMIR,                                   )
                                                       )
     Plaintiff-Appellant,                              )
                                                       )
v.                                                     )
                                                             ON APPEAL FROM THE
                                                       )
                                                             UNITED STATES DISTRICT
COMMISSIONER OF SOCIAL SECURITY,                       )
                                                             COURT FOR THE EASTERN
                                                       )
                                                             DISTRICT OF MICHIGAN
    Defendant-Appellee.                                )
                                                       )
                                                       )
                                                       )
                                                       )


BEFORE: KEITH, ROGERS, and MCKEAGUE, Circuit Judges.

       DAMON J. KEITH, Circuit Judge. This matter arises from Appellant Abdullah Shrif

Amir’s (“Amir”) application for Social Security Disability Insurance benefits and Supplemental

Security Income, which was denied by the Commissioner of Social Security (“Commissioner”)

through a decision issued by an Administrative Law Judge (“ALJ”). Amir then appealed the

Commissioner’s decision to the United States District Court of the Eastern District of Michigan,

which subsequently upheld the Commissioner’s ruling. Amir now appeals the district court’s

decision, contending that the ALJ’s reasons for denying his claims were not based on substantial

evidence. We disagree and affirm.

                                    I.    BACKGROUND

       Amir was born on May 14, 1964, and was 47 years old on his purported onset date.

(R. 13-6, Tr. 164, Pg. ID 203). He was 49 years old at the time of the ALJ’s decision. (Id.) His

                                                 
 
17-1134
Amir v. Comm’r of Soc. Sec.
primary language is Arabic. (R. 13-6, Tr. 165, Pg. ID. 204). Amir came to the United States as a

teenager and has a tenth-grade education; he completed one year of school in this country.

(R. 13-2, Tr. 37, Pg. ID 72; R. 13-9, Tr. 409, Pg. ID 451).

       On April 3, 2012, Amir filed applications for disability insurance benefits and

supplemental security income, contending that he had been disabled since February 22, 2012.

(R. 13-5, Tr. 132-41, Pg. ID 170-79). After his applications were denied, Amir requested a

hearing before an ALJ. (R. 13-4, Tr. 78-86, 88; Pg. ID 115-23, 125). Subsequently, on February

6, 2014, the ALJ found that Amir was not disabled within the meaning of the Social Security Act

under the five-step analysis found at 20 C.F.R. §§ 404.1520 and 416.920. (R. 13-2, Tr. 15-25,

Pg. ID 50-60).

       The ALJ first determined that Amir had not performed substantial gainful activity during

the relevant period. (R. 13-2, Tr. 17, Pg. ID 52). Second, the ALJ found that Amir had several

impairments, namely, arthritis of the feet, bilateral pes planus, degenerative disc disease of the

cervical spine, and lumbago. (Id.) However, the ALJ concluded that these impairments did not

meet the severity of any impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R.13-

2, Tr. 17-18, Pg. ID 52-53).

       The ALJ also found that Amir retained the residual functional capacity (“RFC”) to

perform a limited range of light work. (R. 13-2, Tr. 18, Pg. ID 53). The ALJ specifically found

that Amir required the option to alternate between standing and sitting every 30 minutes; he

could never pull, push, or operate foot controls with either foot; he could never reach overhead

with his left extremity, but he could frequently handle objects and reach in all other directions

with that extremity; he could frequently balance; he could never climb ladders, ropes, or

scaffolds; and he could occasionally climb stairs and ramps, stoop, kneel, and crouch. (Id.)



                                                 2
 
17-1134
Amir v. Comm’r of Soc. Sec.
Lastly, the ALJ found that Amir was not disabled because he could still perform other jobs

existing in significant numbers in the national economy, even though Amir could not perform his

past work given his RFC. (R. 13-2, Tr. 23-24, Pg. ID 58-59). The ALJ’s decision became the

final decision of the Commissioner on May 19, 2015, when the Appeals Council denied Amir’s

request for review. (R. 13-2, Tr. 1-5, Pg. ID 36-40).

       Amir subsequently sought review of the ALJ’s decision by filing a complaint in the

United States District Court for the Eastern District of Michigan on July 14, 2015. (R. 1,

Complaint, Pg. ID 1-4). A magistrate judge issued a report and recommendation that the

Commissioner’s decision be affirmed on June 28, 2016. (R. 22, Report & Recommendation, Pg.

ID 783-816). The magistrate judge recommended the following findings: (1) the ALJ properly

evaluated the opinion of orthopedic surgeon Dr. Jiab Suleiman (id., Pg. ID 807-15); (2) the

ALJ’s assessment of Amir’s subjective complaints were supported by substantial evidence (id.,

Pg. ID 797-807); and (3) at step five of the five-step analysis found at 20 C.F.R. §§ 404.1520 and

416.920, the ALJ appropriately relied on the testimony of a vocational expert and was not

required to conclude that Amir was automatically disabled under a rule pertaining to Amir’s

proficiency in the English language (id. Pg. ID 793-97).

       Amir objected to each of the magistrate judge’s recommended findings on July 11, 2016.

(R. 23, R&R Objection, Pg. ID 817-34). On December 6, 2016, the district court issued an

opinion and judgment adopting the magistrate judge’s report and recommendation, denying

Amir’s objections, and affirming the ALJ’s decision. (R. 26, District Court Opinion, Pg. ID

854-77; R. 27, Judgment, Pg. ID 878). This timely appeal followed.




                                                3
 
17-1134
Amir v. Comm’r of Soc. Sec.
                                          II.     DISCUSSION

                                     A.         Standard of Review

         We review a district court’s conclusion in social security cases de novo. Valley v.

Comm’r of Soc. Sec., 427 F.3d 388, 390 (6th Cir. 2005) (citing Crum v. Sullivan, 921 F.2d 642,

644 (6th Cir. 1990)). “However, we review the underlying findings of the ALJ to determine

whether they are supported by susbtantial evidence.” Valley, 427 F.3d at 390-91 (citing 42

U.S.C. § 405(g); Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997)). “A

decision is supported by substantial evidence where a reasonable mind could find that the

evidence is adequate to support the conclusion reached.”                     Valley, 427 F.3d at 391 (citing

Richardson v. Perales, 402 U.S. 389, 401 (1971)).

         Amir qualifies for disability benefits and supplemental social security income under the

Social Security Act if he is disabled. 42 U.S.C. §§ 423(a)(1)(E), 1382(a)(1). A disabled person,

under the Social Security Act, is someone who is “[unable] to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months.” Id. §§ 423(d)(1)(A), 1382c(a)(3)(A).

         ALJs evaluate disability claims using a five-step sequence. Rabbers v. Comm’r of Soc.

Sec., 582 F.3d 647, 652 (6th Cir. 2009) (citing 20 C.F.R. § 404.1520(a))1. “If the claimant is

found to be conclusively disabled or not disabled at any step, the inquiry ends at that step.”

Rabbers, 582 F.3d at 652 (citing 20 C.F.R. § 404.1520(a)). The five steps are as follows:

                           1) If the claimant is doing susbtantial gainful activity, the
                                 claimant is not disabled.
                           2) If the claimant does not have a severe medically determinable
                                 physical or mental impairment – i.e., an imparment that
                                                       
         1
         Citations to the Code of Federal Regulations reflect citations to the regulations in effect at the time of the
ALJ’s decision.

                                                          4
 
17-1134
Amir v. Comm’r of Soc. Sec.
                  significantly limits his or her physical or mental ability to do
                  basic work activities – the claimant is not disabled.
               3) If the claimant has a severe impairment(s) that meets or equals
                  one of the listings in Appendix 1 to Subpart P of the
                  regulations and meets the duration requirement, the claimant is
                  disabled.
               4) If the claimant’s impairment does not prevent him or her from
                  doing his or her past relevant work, the claimant is not
                  disabled.
               5) If the claimant can make an adjustment to other work, the
                  claimant is not disabled. If the claimant cannot make an
                  adjustment to other work, the claimant is disabled.

Id. at 652 (citing §§ 404.1520(a)(4)(i)-(v), 404.1520(b)-(g)); see also Cruse v. Comm’r of Soc.

Sec., 502 F.3d 532, 539 (6th Cir. 2007); Walters, 127 F.3d at 529. “The claimant bears the

burden of proof through step four; at step five, the burden shifts to the Commissioner.” Rabbers,
582 F.3d at 652 (citing Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 474 (6th Cir. 2003)).

                                        B.      Analysis

       1. The ALJ’s reasons for according little weight to orthopedic surgeon Dr. Jiab
          Suleiman’s opinion were based upon substantial evidence

       The ALJ’s decision to accord little weight to the March 2012 opinion of Dr. Jiab

Suleiman was based on substantial evidence. Dr. Suleiman was Amir’s treating physician, and

on March 19, 2012, Dr. Suleiman completed a form for the State of Michigan Department of

Human Services in which he indicated that Amir was unable to perform any job, due to arthritis

in his ankles and back. (R. 13-9, Tr. 417, Pg. ID 459). Dr. Suleiman also noted that Amir could

occasionally lift or carry less than ten pounds, could never lift anything weighing ten pounds or

more, and could not stand or walk for more than two hours in an eight hour workday. (Id.)

       The “treating physician rule” requires ALJs to give greater deference to opinions of

treating physicians because “these sources are likely to be the medical professionals most able to

provide a detailed, longitudinal picture of [the claimant’s] medical impairment(s) and may bring



                                                5
 
17-1134
Amir v. Comm’r of Soc. Sec.
a unique perspective to the medical evidence that cannot be obtained from the objective medical

findings alone or from reports of individual examinations, such as consultative examinations or

brief hospitalizations.” Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004) (citing

20 C.F.R. § 404.1527(d)(2)). “An ALJ must give the opinion of a treating source controlling

weight if he finds the opinion ‘well-supported by medically acceptable clinical and laboratory

diagnostic techniques’ and ‘not inconsistent with the other substantial evidence in [the] case

record.’” Wilson, 378 F.3d at 544 (quoting 20 C.F.R. § 404.1527(d)(2)). “If the ALJ does not

accord controlling weight to a treating physician, the ALJ must still determine how much weight

is appropriate by considering a number of factors, including the length of the treatment

relationship and the frequency of examination, the nature and extent of the treatment

relationship, supportability of the opinion, consistency of the opinion with the record as a whole,

and any specialization of the treating physician.” Blakely v. Comm’r of Soc. Sec., 581 F.3d 399,

406 (6th Cir. 2009) (citing Wilson, 378 F.3d at 544; 20 C.F.R. § 404.1527(d)(2)).

       Relatedly, “the regulations require the ALJ to ‘always give good reasons in [the] notice

of determination or decision for the weight’ given to the claimant’s treating source’s opinion.”

Blakely, 581 F.3d at 406 (quoting 20 C.F.R. § 404.1527(d)(2)). The good reasons “must be

sufficiently specific to make clear to any subsequent reviewers the weight the adjudicator gave to

the treating source’s medical opinion and the reasons for that weight.” Blakely, 581 F.3d at 407

(quoting Soc. Sec. Rul. 96-2p, 1996 WL 374188, at *5).

       Here, the ALJ discounted Dr. Suleiman’s opinion for three reasons. First, the ALJ found

that Dr. Suleiman’s opinion was “issued to a different governmental program.” (R. 13-2, Tr. 22-

23, Pg. ID 57-58). Second, the ALJ concluded that Dr. Suleiman’s opinion that Amir was unable

to work was an issue reserved for the Commissioner. Lastly, the ALJ found that Dr. Suleiman’s



                                                6
 
17-1134
Amir v. Comm’r of Soc. Sec.
opinion was “not consistent with the objective studies, physical examinations, and activities of

daily living included in the record for the period.” (Id.) Amir argues that the ALJ’s reasons for

according little weight to the March 2012 medical opinion were not based on substantial

evidence. This argument is without merit.

        First, the ALJ appropriately determined that Dr. Suleiman’s March 2012 opinion was

prepared for the State of Michigan Department of Human Services, as opposed to Amir’s Social

Security disability claim. (R. 13-2, Tr. 22, Pg. ID 57). Social Security regulations in effect at

the time of the ALJ’s decision provide that “a decision by . . . any other governmental agency

about whether [a claimant is] disabled or blind is based on its rules and is not [the

Commissioner’s] decision about whether [a claimant is] disabled or blind.”            20 C.F.R.

§ 404.1504. Furthermore, “a determination made by another agency that [a claimant is] disabled

or blind is not binding on [the Commissioner].” Id. Accordingly, the ALJ reasonably concluded

that a medical opinion as to whether Amir was disabled under the State of Michigan Department

of Human Services’ standards had limited to minimal relevance in Amir’s Social Security

proceedings. Moreover, the ALJ did not discount Dr. Suleiman’s opinion solely on this notion,

but instead merely noted the issues triggered by the procedural posture of Dr. Suleiman’s opinion

before additionally reasoning that Dr. Suleiman’s opinion was “not consistent with objective

studies . . . .” (R. 13-2, Tr. 22, Pg. ID 57-58).

        Furthermore, to the extent that Amir argues that the ALJ should have accorded more

weight to Dr. Suleiman’s conclusion that Amir was unable to work, Dr. Suleiman’s conclusion

was not entitled to judicial deference. This is so because a determination concerning whether a

claimant is able to work is not a medical opinion, but is instead a legal conclusion on an issue

reserved for the Commissioner. See 20 C.F.R. § 404.1527(d)(1) (“We are responsible for



                                                    7
 
17-1134
Amir v. Comm’r of Soc. Sec.
making the determination . . . about whether [a claimant] meet[s] the statutory definition of

disability . . . . A statement by a medical source that [a claimant is] ‘disabled’ or ‘unable to work’

does not mean that we will determine that [a claimant is] disabled.”); see also Bass v. McMahon,

499 F.3d 506, 511 (6th Cir. 2007). Consequently, Amir’s argument fails.

        As previously mentioned, the ALJ also noted that he discounted Dr. Suleiman’s opinion

because it was inconsistent with other evidence in the record. (R. 13-2, Tr. 22-23, Pg. ID 57-58).

The ALJ explained that diagnostic imaging of the cervical spine, lumbar spine, and feet showed

only “mild” or “minimal” degenerative damage. (R. 13-7, Tr. 212, Pg. ID 252; R. 13-9, Tr. 440,

555 Pg. ID 482, 597) (cervical spine); (R.13-8, Tr. 308, Pg. ID 349; R. 13-9, Tr. 439, 621, Pg. ID

481, 663) (lumbar spine); (R.13-7, Tr. 234, Page ID 274) (feet). Notably, the ALJ stated that

physical examinations for each of Amir’s physical issues “consistently . . . reported either

minimal [abnormalities] or normal findings.” (R. 13-2, Tr. 19-20; Pg. ID 54-55).

        Amir challenges the ALJ’s assessment of Dr. Suleiman’s opinion solely with respect to

evidence related to Amir’s foot and ankle pain. The ALJ, however, contrasted Dr. Suleiman’s

opinion with the report of Dr. Amjad Shidyak, who examined Amir on June 8, 2012 at the Social

Security Agency’s request. While Dr. Shidyak found that Amir had mild flattening of both feet,

a wide-based gait, and mild tenderness and trace swelling of the ankles, Dr. Shidyak also found

that Amir had full muscle strength and tone in all extremities, could walk unassisted, and had

normal range of motion in the ankles. (R. 13-9. Tr. 402, Pg. ID. 444). Furthermore, Dr. Shidyak

crucially opined that none of Amir’s aforementioned impairments caused more than a mild

limitation of physical activity. (R. 13-9, Tr. 403, Pg ID 445). Consequently, Dr. Shidyak’s

report supports the ALJ’s conclusion that Dr. Suleiman’s opinion was inconsistent with the

record in its entirety.



                                                  8
 
17-1134
Amir v. Comm’r of Soc. Sec.
       Moreover, the ALJ appropriately found that Amir’s daily activities further contradicted

Dr. Suleiman’s opinion. (R. 13-2, Tr. 21, Pg. ID 56). We can glean from the record that Amir,

inter alia, exercised, drove, shopped in stores, reared his six children, met with family members

regularly, performed routine household chores (preparing meals, ironing, cleaning, straightening

the garage), and took care of his own hygiene. (R. 13-2, Tr. 36-37, Pg. ID 71-72, 78; R. 13-6,

Tr. 177-80, Pg. ID 216-19; R. 13-9, Tr. 432, Pg. ID 474). Although Amir contends that the ALJ

“misstated the evidence of record” because his daily activities were consistent with

Dr. Suleiman’s opinion, a review of the record reveals even more inconsistencies that give

credence to the ALJ’s decision. For example, although Amir’s brother stated that Amir did not

prepare meals, Amir’s brother listed cooking as one of his hobbies. (R. 13-6, Tr. 178-180, Pg.

ID 217-219). Additionally, Amir admitted to his physical therapist that he was able to prepare

meals (R. 13-9, Tr. 432, Pg. ID 474). Accordingly, substantial evidence supports the ALJ’s

finding that the totality of Amir’s daily functioning activities suggests greater functional capacity

than described by Dr. Suleiman.

       In sum, “[e]ven if the evidence could also support another conclusion, the decision of the

[ALJ] must stand if the evidence could reasonably support the conclusion reached. This is so

because there is a ‘zone of choice’ within which the Commissioner can act, without the fear of

court interference.” Buxton v. Halter, 246 F.3d 762, 772-73 (6th Cir. 2001) (citations omitted).

We will not reverse the ALJ’s findings, which are supported by substantial evidence, simply

because Amir cites evidence that may support a different conclusion. Id. The ALJ therefore did

not err by discounting the March 2012 opinion of Dr. Suleiman.




                                                 9
 
17-1134
Amir v. Comm’r of Soc. Sec.
       2. Substantial evidence supported the ALJ’s determination that Amir’s subjective
          statements regarding pain were not consistent with other evidence in the record

       The ALJ’s determination that Amir’s subjective statements regarding pain were not

consistent with other evidence in the record was also supported by substantial evidence. “In

evaluating complaints of pain, an ALJ may properly consider the credibility of the claimant.”

Walters, 127 F.3d at 531 (citing Kirk v. Sec’y of Health & Hum. Servs., 667 F.2d 524, 538 (6th

Cir. 1981)). “[A]n ALJ’s findings based on the credibility of the applicant are to be accorded

great weight and deference, particularly since an ALJ is charged with the duty of observing a

witness’ demeanor and credibility.” Walters, 127 F.3d at 531 (citing Villarreal v. Sec’y of

Health & Human Servs., 818 F.2d 461, 463 (6th Cir. 1987)).

       Furthermore, “[a]n individual’s statements as to ‘pain or other symptoms will not alone

establish that [he is] disabled . . . .’” Walters, 127 F.3d at 531 (citing 20 C.F.R. § 404.1529(a)).

This Court utilizes a two-prong test to assess a claimant’s assertion of disabling pain. See 20

C.F.R. §416.929(a); Buxton, 246 F.3d at 773; Felisky v. Bowen, 35 F.3d 1027, 1038-39 (6th Cir.

1994). “First, the ALJ will ask whether there is an underlying medically determinable physical

impairment that could reasonably be expected to produce the claimant’s symptoms.” Rogers v.

Comm’r of Soc. Sec., 486 F.3d 234, 247 (6th Cir. 2007) (citing 20 C.F.R. § 416.929(a)).

“Second, if the ALJ finds that such an impairment exists, then he must evaluate the intensity,

persistence, and limiting effects of the symptoms on the individual’s ability to do basic work

activities.” Rogers, 486 F.3d at 247 (citing 20 C.F.R. § 416.929(a)). “Relevant factors for the

ALJ to consider in his evaluation of symptoms include the claimant’s daily activities; the

location, duration, frequency, and intensity of symptoms; factors that precipitate and aggravate

symptoms; the type, dosage, effectiveness, and side effects of any medication taken to alleviate

the symptoms; other treatment undertaken to relieve symptoms; other measures taken to relieve

                                                10
 
17-1134
Amir v. Comm’r of Soc. Sec.
symptoms . . .; and any other factors bearing on the limitations of the claimant to perform basic

functions.” Rogers, 486 F.3d at 247 (citing 20 C.F.R. § 416.929(c)(3)).

       Here, with respect to prong one of the pain analysis, sufficient evidence supported the

ALJ’s finding that Amir’s allegations concerning neck, lower back, and foot impairments caused

certain limitations. (R. 13-2, Tr. 18-21, Pg. ID 53-56). The ALJ took into account these

limitations by concluding that Amir should be relegated to light work. (Id.) The ALJ also

accepted Amir’s diagnosis of cervical spondylosis and the assertion that the impairment was

consistent with claims of inflammation in his arms and hands, cervical spine pain, and weakness.

(R. 13-2, Tr. 18-19, Page ID 53-54).

       The ALJ did not, however, fully accept Amir’s subjective statements because of

inconsistencies between reports from medical providers, his hearing testimony, and Amir’s

statements that appear elsewhere in the record. (R. 13-2, Tr. 19-23, Pg. ID 54-58). On the issue

concerning the ALJ’s finding that “the evidence strongly suggest[ed] that [Amir] has

exaggerated symptoms and limitations,” the ALJ premised this finding, in part, on Amir’s

physical therapist’s note of positive Waddell’s signs for “overreaction.” (R. 13-2, Tr. 21, Pg. ID

56; R. 13-9, Tr. 553, 566, Pg. ID 595, 608). While a positive Waddells’ sign alone is not

sufficient evidence of pain magnification, Minor v. Comm’r of Soc. Sec., 513 F. App’x 417, 422

n.15 (6th Cir. 2013), the ALJ also based his finding of symptom exaggeration on a July 2013

treatment note written by neurosurgeon Dr. Frederick Junn. The note reflects that Dr. Junn

described Amir as “pleasant” and “in no apparent distress” even though Amir rated his pain that

day as 7/10. (R. 13-2, Tr. 21, Pg. ID 56; R. 13-9, Tr. 640, Pg. ID 682). Moreover, to the extent

that Amir cites information found in Dr. Junn’s July 2013 treatment note that supports the




                                               11
 
17-1134
Amir v. Comm’r of Soc. Sec.
veracity of his pain allegations, Dr. Junn’s note also reflects many normal neurological and

musculoskeletal findings. (R. 13-2, Tr. 20, Pg. ID 55; R. 13-9, Tr. 640-41, Pg. ID 682-83).

       Relatedly, Amir challenges the ALJ’s lack of discussion regarding an April 2012 right

knee MRI and a January 2013 left shoulder MRI. The ALJ, however, “is not required to analyze

the relevance of each piece of evidence individually.” Bailey v. Comm’r of Soc. Sec., 413 F.

App’x 853, 855 (6th Cir. 2011). While not specifically discussing the aforementioned MRIs, the

ALJ did account for both knee and shoulder pain by incorporating stooping, bending, and

reaching limitations in his decision. (R. 13-2, Tr. 18, Pg. ID 53). Furthermore, a September

2012 lumbar spine MRI summary described degenerative changes to the spine as “mild” or

“minimal”; therefore, the ALJ’s conclusion that lumbar spine examinations generally reflected

unremarkable findings was supported by substantial evidence. (R. 13-9, Tr. 621-22, Pg. ID 663-

64).

       With regard to Amir’s medication regimen, the ALJ concluded that Amir used his

medications on an “intermittent” basis. (R. 13-2, Tr. 20, Pg. ID 55). This conclusion was based

on substantial evidence, as a January 2013 treatment note from Dr. Suleiman reflected that Amir

was not taking any pain medication, while another treatment note indicated that [Amir] was

taking his medications. (R. 13-9, Tr. 500, Pg. ID 542; R. 13-9, Tr. 501, Pg. ID 543). This is

salient because the ALJ also noted that Amir rated his back pain as 1/10 after completing

physical therapy, and his foot pain as 0/10 upon beginning physical therapy. (R. 13-2, Tr. 20-21,

Pg. ID 55-56; R. 13-9, Tr. 433, 545, Pg. ID 475, 587).

       Lastly, Amir challenges the ALJ’s reliance on his activities of daily living and argues that

the ALJ misstated the record evidence. But as we have previously noted, evidence regarding

Amir’s daily activities was plausibly contradictory. The ALJ’s adverse inference was therefore



                                               12
 
17-1134
Amir v. Comm’r of Soc. Sec.
justified under prevailing Sixth Circuit law.    See Walters, 127 F.3d at 531 (“Discounting

credibility to a certain degree is appropriate where an ALJ finds contradictions among the

medical reports, claimant’s testimony, and other evidence.”)

       The ALJ’s conclusion regarding the weight to give Amir’s subjective statements was

reasonable given the number of inconsistencies in the record, and consequently, the conclusion

was supported by substantial evidence. “We may not reverse a decision supported by substantial

evidence, even if we might have arrived at a different conclusion.” Valley, 427 F.3d at 391

(citing Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986) (en banc)). Accordingly, we defer to

the ALJ’s conclusion that Amir’s subjective complaints were not consistent with other evidence

in the record.

       3. The ALJ’s step-five determination concerning whether Amir is able to
          communicate in English is supported by substantial evidence

       Substantial evidence supported the ALJ’s step-five conclusion regarding Amir’s ability to

communicate in English.       Step five requires the Commission to show that the claimant

“possesses the capacity to perform other substantial gainful activity that exists in the national

economy.” Varley v. Sec’y of Health & Hum. Servs., 820 F.2d 777, 779 (6th Cir. 1987). This

mandates the Commissioner to “make a finding supported by substantial evidence that [the

claimant] has the vocational qualifications to perform specific jobs.” Howard v. Comm’r of Soc.

Sec., 276 F.3d 235, 238 (6th Cir. 2002) (quotation marks and citation omitted).              The

Commissioner can accomplish this by employing the grids found at 20 C.F.R. Pt. 404, Subpt. P,

App. 2. Jordan v. Comm’r of Soc. Sec., 548 F.3d 417, 423 (6th Cir. 2008). The grids are

composed of rules which specify whether a claimant will be found disabled or not through a

particular combination of four factors: exertional capacity, age, education, and previous work

experience. Abbott v. Sullivan, 905 F.2d 918, 926 (6th Cir. 1990).

                                                13
 
17-1134
Amir v. Comm’r of Soc. Sec.
       The grids account for only exertional limitations, which are defined as the limitations

“imposed by [the claimant’s] impairment(s) and related symptoms, such as pain, that affect only

[the claimant’s] ability to meet the strength demands of jobs.” 20 C.F.R. § 404.1569a(b). Where

a claimant suffers from a non-exertional “impairment that significantly diminishes his capacity to

work, but does not manifest itself as a limitation on strength . . . rote application of the grid is

inappropriate.”   Abbott, 905 F.2d at 926.      “[I]f the characteristics of the claimant do not

identically match the description in the grid, the grid is only used as a guide to the disability

determination.” Kirk, 667 F.2d at 528. In these situations, the ALJ must elicit additional

evidence, such as expert testimony, to identify jobs in the national economy which the claimant

could perform. Maziarz v. Sec’y of Health & Hum. Servs., 837 F.2d 240, 246 (6th Cir. 1987).

       Here, the ALJ found that grid Rule 202.18 most closely matched Amir’s disability

profile. Rule 202.18 provides that a younger individual (age 45-49) is not disabled if he is

limited to light work, has a limited education, and does not have transferable skills. 20 C.F.R. Pt

404, Subpt P, App 2, § 202.18. To the extent that Amir also possessed non-exertional limitations

that were unaddressed by Rule 202.18, the ALJ appropriately relied on vocational expert

testimony to determine, and eventually conclude, which jobs Amir could perform given his

physical constraints. (R. 13-2, Tr. 24, Pg. ID 59). Although Amir challenges this finding by

relying on Dr. Suleiman’s opinion concluding that Amir could only perform sedentary work, we

have already determined that the ALJ’s decision to accord Dr. Suleiman’s opinion little weight

was supported by substantial evidence.          Consequently, Amir’s contention premised on

Dr. Suleiman’s conclusion regarding his ability to only perform sedentary work is unavailing.

       Amir also argues that the ALJ should not have relied on the vocational expert’s testimony

because the ALJ did not include Amir’s level of English mastery in a hypothetical posed to the



                                                14
 
17-1134
Amir v. Comm’r of Soc. Sec.
vocational expert, which Amir maintains would have reduced the number of jobs identified by

the vocational expert. However, at the hearing in question, Amir’s attorney asked the vocational

expert whether his testimony would change if the individual had “rudimentary verbal English

skills and little, even less . . . reading and writing English skills.” (R. 13-2, Tr. 49-50, Pg. ID 84-

85).   The vocational expert responded that he considered the potential language barrier in

identifying jobs that the hypothetical individual could perform, and conceded that this factor

might affect one of the jobs he outlined, mail clerk, because it required reading at the unskilled

level. (R. 13-2, Tr. 50, Pg. ID 85). The vocational expert also testified that none of the light-

work jobs – laminating clerk, garment sorter, inspector – required any reading. (Id.)

        Amir posits that his lack of ability in speaking English, and the vocational expert’s

purported omission of discussing verbal communicative abilities, necessarily undercuts the

ALJ’s findings with respect to Amir’s overall proficiency in the English language. But if we

were to accept Amir’s argument, then Amir would be precluded from nearly every occupation

because they all involve some form of communication. That would mean that any claimant who

is found able to perform sedentary work but cannot communicate in English is automatically

disabled under step five. Such a policy is unsound. Accordingly, substantial evidence supports

the ALJ’s step-five determination, notwithstanding limits on Amir’s ability to communicate in

English.

                                      III.    CONCLUSION

       For the foregoing reasons, we AFFIRM the district court’s judgment upholding the

Commissioner’s decision.




                                                  15